                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD COMPANY,

                       Plaintiff,
                                                                       8:19CV31
        vs.

INTERNATIONAL ASSOCIATION OF                                            ORDER
SHEET METAL, AIR, RAIL, AND
TRANSPORTATION WORKERS (SMART) -
TRANSPORTATION DIVISION,

                       Defendant.

INTERNATIONAL ASSOCIATION OF
SHEET METAL, AIR, RAIL AND
TRANSPORTATION WORKERS -                                               8:19CV50
TRANSPORTATION DIVISION,

                       Plaintiff,                                       ORDER

        vs.

UNION PACIFIC RAILROAD COMPANY,

                       Defendant.


       This matter is before the Court following a telephone conference held with counsel for the
parties on May 1, 2019. In accordance with the matters discussed during the conference,
       IT IS ORDERED:

       1)     On or before June 21, 2019, the parties shall file the joint Administrative Record.

       2)     This case will be resolved by cross-motions for summary judgment, which shall be
              filed on or before July 22, 2019. The briefs responding to the opposing party’s
              summary judgment motion shall be filed on or before August 12, 2019. The parties’
              reply briefs shall be filed on or before August 19, 2019, after which the matter will
              be fully submitted to the Court.

       Dated this 1st day of May, 2019.
                                                    BY THE COURT:

                                                    s./Michael D. Nelson
                                                    United States Magistrate Judge
